Case 1:20-cr-00315-CMA-GPG Document 73 Filed 03/31/21 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge Christine M. Arguello


  Criminal Action No. 20-cr-00315-CMA-GPG-03

  UNITED STATES OF AMERICA,

         Plaintiff,

  v.

  JONAS NAJAR,

         Defendant.


       ORDER ADOPTING AND AFFIRMING MARCH 17, 2021 RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE


         This matter is before the Court on the Recommendation of Magistrate Judge

  Gallagher (Doc. #34). The Court notes that pursuant to the terms of the written plea

  agreement, Defendant entered a plea of guilty to Count Seven of the Indictment which

  charging a violation of 18 U.S.C. § 922(g), possession of a firearm by a prohibited

  person. The Court also notes that Defendant consented to Magistrate Judge Gallagher

  advising him with regard to his Constitutional rights and his rights pursuant to Rule 11 of

  the Federal Rules of Criminal Procedure. Magistrate Judge Gallagher conducted the

  Rule 11 hearing on March 17, 2021, at which time he appropriately advised the

  Defendant of his rights and made inquiry as to the Defendant’s understanding of the

  charges, the terms of the plea agreement, the voluntariness of his plea, and of the

  consequences of pleading guilty. Based on that hearing Magistrate Judge Gallagher


                                              1
Case 1:20-cr-00315-CMA-GPG Document 73 Filed 03/31/21 USDC Colorado Page 2 of 2




  recommended that the District Court Judge accept Defendant's plea of guilty to Count

  Seven of the Indictment.

        Neither the Defendant nor the Government has filed any objections to the

  Magistrate Judge=s Recommendation; therefore, it is ORDERED THAT:

        1.     Court Exhibits 1 and 2 are accepted and admitted.

        2.     The plea as made in open court on March 17, 2021 is accepted and the
               Defendant is adjudged guilty of violation of 18 U.S.C. § 922(g), possession
               of a firearm by a prohibited person.


        DATED: March 31, 2021


                                   BY THE COURT:


                                   ___________________________________
                                   CHRISTINE M. ARGUELLO
                                   United States District Judge




                                             2
